In re Isadore, Robert; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. KW93-0379; Parish of Acadia, 15th Judicial District Court, Div. “A”, Nos. 30,184, 30,185, 31,171, 31,417, 32,696.
Granted in part; denied in part. The district court is ordered to supply relator with copies of the bills of information and Boykin examination transcripts in cases: 30,184; 30,185; 31,171; 31,417; and 32,696. Relator’s application is otherwise denied.
LEMMON, J., not on panel.